UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

_ _ oct 1 7 2013
Terry Willlams, )
) Clerk, U.S. District and
plaintiff ) Ba""'” ’“CY C°""S
)
v. )
)
Offlce of Personnel Management et al., ) l § ’ l 6§1'+
)
Defendants. )
MEMORANDUM OPINION

'l`his matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs in forma pauperis application and will
dismiss the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal "at any time" jurisdiction is found wanting).

Plaintiff, a resident of Norfolk, Virgina, sues the Offlce of Personnel Management
("OPM") and the Merit Systems Protection Board ("MSPB"). She seeks judicial review of a
final order of the MSPB, affirming OPM’s denial of survivor annuity benefits Compl. at l.
The Civil Service Retirement Act, 5 U.S.C. §§ 8331 et seq., provides the exclusive remedy for
adjudicating plaintiffs claim. Forrzaro v. James, 416 F.3d 63, 66 (D.C. Cir. 2005). "That regime
provides for adjudication of all claims by OPM, 5 U.S.C. § 8347(b), appeal of adverse decisions by
OPM to the MSPB, id. § 8347(d)(l), and subsequent review of MSPB decisions in the Federal

Circuit, id. § 7703(b)(l); 28 U.S.C. § l295(a)(9)." Id. A separate Order of dismissal

 \
accompanies this Memorandum Opinion. g  » ’l
l j `

 'United States District Judge

DATE; september "Z($, 2013